Title: To James Madison from John Elmslie Jr., 26 January 1805 (Abstract)
From: Elmslie, John, Jr.
To: Madison, James


26 January 1805, Cape Town. “In my Letter of 10th. Feby. 1804 I informed Government of what His Excellency Governor Janssens gave me to understand respecting the admission of foreign Consuls at the Cape of Good Hope, since which there has appeared in the Cape Town Gazette of 24th. Novr. last past, a Government advertisement of which the following is a translation,
‘By decree of the State Government of the Batavian Republic of 16th. Decr. 1803, It was declared that henceforth no foreign Consuls or commissioned agents of foreign nations shall be admitted at the Cape of Good Hope.’
“I have now the honor to enclose semiannual list of vessels which have entered the ports of the Cape of Good Hope since June 1804 to Decr.—also account of monies received & expenditures mad⟨e⟩ pursuant of the Act of Congress passed 28h. Feby 1803. I take the liberty to mention the following circumstance, in case such transactions shou⟨l⟩d be detrimental to the general trade with the British E. I. settlements vizt. two American vessels with cargoes of Bengal goods, having landed & sold the same at this port. This I have understood is contrary to E. I. compan⟨y⟩ regulations which say that Americans must take their cargoes direct to America.”
